Citation Nr: 1647937	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  15-41 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of myocardial infarction as the result of VA endovascular aneurysm repair surgery on March 13, 2012, or as the result of VA's failure to diagnose during VA treatment from 2011 to early 2012.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of coronary artery disease as the result of VA endovascular aneurysm repair surgery on March 13, 2012, or as the result of VA's failure to diagnose during VA treatment from 2011 to early 2012.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from August 1956 to August 1958 in the United States Navy.     

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular, includes VA treatment records from the North Carolina VA healthcare system dated from 2004 to 2014.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he developed additional cardiovascular disability (a myocardial infarction and coronary artery disease) as the result of VA endovascular aneurysm repair surgery on March 13, 2012, or as the result of VA's failure to diagnose and/or properly treat his cardiovascular problems and abnormal aortic aneurysm during VA treatment from 2011 to early 2012.  

VA treatment records dated in 2011 and early 2012 show that the Veteran was treated for and diagnosed with an abnormal aortic aneurysm.  Specifically, he had renal artery stenosis in certain arteries.  However, there was no diagnosis of record of a myocardial infarction or coronary artery disease, until after his VA endovascular aneurysm repair surgery performed on March 13, 2012.  The Veteran was not scheduled for VA surgery to repair his abnormal aortic aneurysm until March 13, 2012, because according to VA treatment records he preferred to delay any surgical intervention due to the fact he was the primary caregiver of his wife who was ill.  In any event, the Veteran has asserted that after the failure of VA medical personnel to timely diagnose and properly treat his cardiovascular problems and abnormal aortic aneurysm during medical treatment at VA facilities in 2011 and early 2012, he experienced a myocardial infarction and developed coronary artery disease.  The Veteran believes this constitutes negligence or fault on VA's part, due to their lack of proper medical attention.  In other words, VA negligence unnecessarily caused the continuance or progress of his cardiovascular disabilities.  

Alternatively, he has also asserted his myocardial infarction and coronary artery disease were either caused by or made worse from the VA endovascular aneurysm repair surgery performed on March 13, 2012.  He has also stated there was no informed consent for the VA endovascular aneurysm repair surgery performed on March 13, 2012, because he was not advised of the risk of a myocardial infarction as a result of the surgery.  See August 2012 section 1151 claim; September 2014 Notice of Disagreement (NOD); November 2015 VA Form 9.  

However, before addressing the merits of the section 1151 claim, the Board finds that additional development of the evidence is required.

First, VA treatment records dated before, during, and after the time of the Veteran's VA surgery on March 13, 2012, do not include a complete copy of any signed informed consent.  Signature consent is required for all VA diagnostic and therapeutic treatments or procedures that require the use of sedation, such as the VA endovascular aneurysm repair surgery the Veteran underwent on March 13, 2012.  See 38 C.F.R. § 17.32(d) (2015).  The issue of informed consent may be relevant here because the Veteran has stated that VA doctors failed to advise him of the risk of a myocardial infarction, prior to the VA surgery in question performed on March 13, 2012.  See November 2015 VA Form 9.  However, a VA treatment note on VBMS titled "Consent" and dated on March 13, 2012, indicates that "the full consent document can be accessed through Vista imaging."  In addition, a VA anesthesiology attending pre-operative E & M note also dated March 13, 2012, indicates that the plans, risks, and options have been discussed with the Veteran, and he consents.  Therefore, this case is being remanded in order to obtain a copy of the signed, complete informed consent form on Vista imaging for the March 13, 2012 VA endovascular aneurysm repair surgery.  

Second, the Veteran has stated that he underwent an electrocardiogram (EKG or ECG) prior to his March 13, 2012 VA surgery.  He has indicated that the results of this earlier EKG were normal.  See August 2012 section 1151 claim.  Regardless, a review of the evidence of record does not reveal a copy of this alleged EKG.  Thus, on remand, the Veteran should be asked to submit a copy of this EKG report, or properly identify whether this EKG was performed by a VA or private medical provider, so that VA can secure this record or give the Veteran the opportunity to authorize VA to obtain such record on his behalf.

Third, the Board finds that another VA medical opinion is necessary for the section 1151 issues on appeal.  See Trafter v. Shinseki, 26 Vet. App. 267, 278-80 (2013); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The RO did obtain an earlier VA medical opinion in August 2013 for the section 1151 issues on appeal; however, this earlier VA opinion was inadequate.  When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2013 VA medical opinion was somewhat confusing in its conclusions, and did not provide an adequate rationale for the opinions rendered.  Specifically, the VA examiner opined that "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  This opinion appears to address secondary service connection, which is not the issue on appeal.  Moreover, the August 2013 VA medical opinion did not properly or clearly address the section 1151 issues of additional disability, causation, VA's failure to diagnose and properly treat, negligence, foreseeability / unforeseen event; and informed consent.  See 38 C.F.R. § 3.361.  Therefore, on remand, a new VA medical opinion is necessary for the section 1151 issues on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure a copy of the Veteran's signed, complete informed consent for VA endovascular aneurysm repair surgery performed by VA on March 13, 2012.  (A VA treatment note on VBMS titled "Consent" and dated on March 13, 2012, indicates that "the full consent document can be accessed through Vista imaging.").  

All attempts to secure this signed informed consent form, and any response received, should be documented in the claims file.  If no signed informed consent is available, a response to that effect is required and should be documented in the file.  

2.  The AOJ should request that the Veteran provide the name and address of the health care provider who performed the electrocardiogram (EKG or ECG), prior to his March 13, 2012 VA surgery.  The Veteran has indicated that the results of this earlier EKG were normal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any earlier EKG report with the claims file.

3.  After any additional records are associated with the claims file, the AOJ should secure a new VA medical opinion in connection with the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151.  Access to the VBMS and Virtual VA electronic claims files must be made available to the VA examiner for review.  The VA examiner should note that relevant evidence is listed in VBMS subject lines, as well as in VA treatment records marked "CAPRI."  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions, directly as phrased: 

(A) Were either of the Veteran's additional disabilities of a myocardial infarction or coronary artery disease caused by or made worse from the VA endovascular aneurysm repair surgery performed on March 13, 2012?  In rendering this opinion, please address whether the March 13, 2012 VA surgery precipitated the occurrence of the myocardial infarction.   

(B) If either of the Veteran's additional disabilities of a myocardial infarction or coronary artery disease were caused by or made worse from the March 13, 2012 VA endovascular aneurysm repair surgery, did either additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during the surgery?  

(C) If either of the Veteran's additional disabilities of a myocardial infarction or coronary artery disease were caused by or made worse from the March 13, 2012 VA endovascular aneurysm repair surgery, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was any additional myocardial infarction or coronary artery disease disability a reasonably foreseeable outcome or surgical complication of the VA surgery performed on March 13, 2012?  

In rendering this opinion, the VA examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disabilities of a myocardial infarction or coronary artery disease to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms of record.  

(D) Would a reasonable person in the Veteran's situation have proceeded with the March 13, 2012 VA endovascular aneurysm repair surgery, even if advised of the risk that he could suffer from a myocardial infarction as a result of that surgery?  In rendering this opinion, the VA examiner should discuss the medical consequences of proceeding with the March 13, 2012 VA endovascular aneurysm repair surgery, versus the Veteran foregoing this surgery, which are primary factors to evaluate whether a reasonable person would have proceeded with the surgery.  In this regard, a physician's failure to advise a veteran of a foreseeable risk may be considered a minor, immaterial deviation if it is determined that a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.

(E) Did VA medical personnel fail to timely diagnose and/or properly treat the Veteran' coronary artery disease or abnormal aortic aneurysm in VA treatment records dated in 2011 and early 2012, prior to the VA surgery performed on March 13, 2012, proximately causing his myocardial infarction or allowing the continuance or natural progress of either disability?  In this regard, the August 2013 VA examiner stated that the Veteran's coronary artery disease was "preexisting" and "longstanding."    

In rendering this opinion, the VA examiner should consider whether or not the Veteran suffered worsening of his preexisting coronary artery disease or abnormal aortic aneurysm disabilities, leading to a myocardial infarction, which would have been avoided if proper diagnosis and treatment had been rendered by VA medical personnel in 2011 and early 2012.  The VA examiner should specifically discuss whether the proximate cause of any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in its provision of VA treatment in 2011 and early 2012.  The VA examiner should consider whether the Veteran suffered additional disability which probably would have been avoided if proper diagnosis and treatment had been rendered in 2011 and early 2012.  In other words, the VA examiner should address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to diagnose and properly treat the Veteran's coronary artery disease or abnormal aortic aneurysm in 2011 and early 2012.  

(F) In rendering the above opinions, the VA examiner should consider and address the following evidence:

(i) The Veteran has contended that he developed additional cardiovascular disability (a myocardial infarction and coronary artery disease) as the result of VA endovascular aneurysm repair surgery on March 13, 2012, or as the result of VA's failure to diagnose and / or properly treat his cardiovascular problems and abnormal aortic aneurysm during VA treatment from 2011 to early 2012.  He has also stated there was no informed consent for the VA endovascular aneurysm repair surgery performed on March 13, 2012, because he was not advised of the risk of a myocardial infarction as a result of the surgery.  

(ii) On March 13, 2012, the Veteran underwent VA surgery at the Durham VAMC - an endovascular repair of an abdominal aortic aneurysm.  Shortly after the surgery, VA treatment records confirm he sustained a "post-operative non-ST-segment elevation myocardial infarction."  His post-operation course was complicated by his myocardial infarction.  Post-surgery VA treatment records dated from March 2012 to May 2012 document tachycardia, pulmonary edema, severe 3 vessel coronary artery disease with occlusion, severe proximal left atrial dimension disease, and severe mid/distal right coronary artery disease.  An April 27, 2012 VA surgery operative note reflected the Veteran underwent coronary artery bypass grafting (CABG) surgery.  An April 30, 2012 VA cardiology operative note documented a cardiology pacemaker implementation.  

(iii) Prior to his March 13, 2012 VA endovascular aneurysm repair surgery, the Veteran was first diagnosed with an abdominal aortic aneurysm by way of an August 2011 VA CT scan / angiography of the abdomen on Virtual VA.  There was stenosis of the renal arteries seen.  An October 2011 VA vascular surgery consult on Virtual VA remarked that the Veteran is the primary caretaker for his wife who is sick status post MVA and is oxygen dependent.  It was noted the Veteran is a candidate for endovascular aneurysm repair surgery.  If he required open repair, the doctor recommended waiting until the abdominal aortic aneurysm measured 5.5 cm.  The Veteran would prefer to delay any surgical intervention until at least December 2011, as he has no one else to care for his wife and does not want to send her to a nursing home.  A latter November 2011 VA vascular surgery outpatient note on Virtual VA from a vascular surgeon commented the Veteran wants surgery and the VA doctor thinks he is an acceptable VA endovascular aneurysm repair surgery candidate.  The Veteran asked to wait till early 2012 for the surgery because he is the primary caregiver for his wife who is still recovering from her own surgery.

(iv) Prior to his March 13, 2012 VA endovascular aneurysm repair surgery, the Veteran smoked 1.5 packs of cigarettes per day from ages 15-64.  See September 2010 VA general medical examination.  He retired in 2000, after working as a cabinet maker for 40 years and an electrician for 12 years.  VA treatment records dated from 2004 to early 2012, prior to his surgery, diagnosed the Veteran with diabetes, hypertension, and hyperlipidemia.  He took Lisinopril for hypertension, and Simvastatin for high cholesterol.  However, there was no diagnosis for coronary artery disease prior to his March 13, 2012 VA surgery.  In fact, numerous VA primary care treatment notes dated from 2007 to 2011 assessed the Veteran's heart was regular without gallop, rub, or murmur.  A September 2010 VA general medical examination showed no evidence of congestive heart failure or pulmonary hypertension.  Heart sounds were present at Sl and S2.  There were no extra heart sounds.  His heart rhythm was regular.  A December 20, 2011 VA nursing note on Virtual VA showed a cardiovascular assessment of no chest pain, heart sounds at S1/S2, no jugular vein distension (JVD), and normal pulses.  A March 6, 2012 VA vascular surgery h & p note mentioned a history of hypertension, but no history of myocardial infarction, congestive heart failure, angina, or other cardiac symptoms.  His cardiovascular examination revealed regular heart rhythm and rate, normal S1-S2, and no murmurs, rubs, or gallops.  Further, March 12, 2012 VA X-rays of the chest, one day before his surgery, indicated there were no significant cardiopulmonary abnormalities. Finally, a March 13, 2012 VA admission note on Virtual VA, prior to his surgery, observed regular rhythm and rate for the heart, and no murmurs, rubs, gallops.  

(v) However, prior to his March 13, 2012 VA endovascular aneurysm repair surgery, a December 19, 2011 VA history and physical on Virtual VA documented an eGFR < 60, which is associated with an increased risk of cardiovascular disease.  In particular, the Veteran's labs showed an eGFR of 47.  In addition, a December 20, 2011 private SP Aortogram diagnosed renal artery stenosis, pre-op abnormal aortic aneurysm also.  There was moderate to severe atherosclerotic irregularity and aneurysmal dilatation of the infrarenal abdominal aorta.  The impression was multiple renal arteries bilaterally with multiple areas of stenosis, with arteries successfully treated with stent placement. 

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the section 1151 issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

